Citation Nr: 0429349	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a left eye disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2001 rating decision rendered by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2004, the veteran testified at a hearing before the 
undersigned Member of the Board sitting in Las Vegas, Nevada.  
A transcript of this hearing is associated with the claims 
folder. 


REMAND

In April 2004, following the RO's most recent consideration 
of the veteran's claim, the veteran submitted a March 2004 
letter from Dr. Kwang J. Lee, his private physician, 
essentially indicating that the veteran's current left eye 
disability is possibly due to his exposure to ocular 
histoplasmosis while serving on active duty.  Dr. Lee noted 
that he had reviewed a January 1998 record and that the 
retinal portion of the record was obscured.  He stated that 
it was not possible on the basis of the record reviewed to be 
more precise concerning the time of  the veteran's exposure 
to ocular histoplasmosis.  

While the opinion of Dr. Lee is supportive of the veteran's 
claim, it is not adequate for adjudication purposes since he 
did not render the opinion following a review of all 
pertinent evidence and did not provide an assessment of the 
likelihood that the veteran's left eye disability is 
etiologically related to service.  

In light of these circumstances, the Board has determined 
that further development is required to comply with VA's duty 
to assist the veteran in the development of the facts 
pertinent to his claim.  Accordingly, this case is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the following

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to provide the names and 
addresses of all medical care providers 
who have treated him for his left eye 
disability since April 2000.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and 
request him to provide the outstanding 
evidence.

3.  When the above development has been 
completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by an 
ophthalmologist to determine the etiology 
of the veteran's present left eye 
disability.   

The claims folder must be sent to the 
examiner for review.  

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
veteran's left eye as to whether it is at 
least as likely as not that the disorder 
originated during the veteran's active 
military service or is otherwise 
etiologically related to the veteran's 
active military service.  The examiner 
should specifically address whether it is 
at least as likely as not that current 
left eye disability is etiologically 
related to the veteran's exposure to 
histoplasmosis during active service.

The examiner must provide the supporting 
rationale for each opinion expressed.  

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  The RO should then readjudicate the 
veteran's claim based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement.  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome of this case.  The veteran need take no 
action until he is otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



